     THE WILLIAMS LAW GROUP
 1
     Andrew Williams, Esq.
 2   Attorney for Plaintiff
     6273 Sunset Drive
 3   Suite D3
     South Miami, Florida 33143
 4
     Telephone: (253) 970-1683
 5   CA Bar No. 310526
     Email: Andrew@TheWilliamsLG.com
 6   Secondary Email: WilliamsLawFlorida@gmail.com
 7
     Attorney for Plaintiff, LENORA ANTOINETTE STINES
 8

 9
                                UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
     LENORA ANTOINETTE STINES, an individual, )      Case No.: 2:20-cv-05364-FMO (RAOx)
12            Plaintiff,                        )
     vs.                                        )    PLAINTIFFS NOTICE OF VOLUNTARY
13                                              )    DISMISSAL OF CLAIMS AGAINST
     BJC TOURING, INC., a Delaware corporation; )    DEFENDANTS WITHOUT PREJUDICE
14   BEYONCE KNOWLES-CARTER, an individual; )
     SHAWN CARTER, an individual; and           )
15   DOES 1 through 100, inclusive              )    Complaint Filed: June 16, 2020
                                                )
16              Defendants.                     )    Judge: Honorable Fernando M. Olguin
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23                                              )
                                                )
24                                              )
                                                )
25                                              )
                                                )
26                                              )
27

28




                            NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS - 1
        TO THE HONORABLE COURT AND TO ALL PARTIES AND COUNSEL OF RECORD:
 1

 2      PLEASE TAKE NOTICE THAT:

 3      1. Plaintiff LENORA ANTOINETTE STINES (“Dr. Stines”), hereby voluntarily dismisses
 4
     Defendants BJC TOURING, INC., BEYONCE KNOWLES-CARTER, SHAWN CARTER, and DOES
 5
     1 through 100(the “Defendants”) without prejudice.
 6

 7
        2. The Plaintiff and the Defendants shall each bear their own costs and attorneys’ fees.

 8
     Dated this 16th day of November 2020.
 9
     Respectfully submitted,                     THE WILLIAMS LAW GROUP
10

11

12
                                                 BY: _/s/Andrew Williams___________
                                                     Andrew Williams, Esq.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS - 2
 1                                     CERTIFICATE OF SERVICE
 2
         The undersigned hereby certifies that on the 16th day of November 2020, a copy of the foregoing
 3
     PLAINTIFFS NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS AGAINST DEFENDANTS
 4

 5   WITHOUT PREJUDICE, was served via the CM/ECF system on all parties and counsel of record.

 6

 7   Dated this 16th day of November 2020.
 8
     Respectfully submitted,                    THE WILLIAMS LAW GROUP
 9

10
                                                BY: _/s/Andrew Williams___________
11                                                  Andrew Williams, Esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               NOTICE OF VOLUNTARY DISMISSAL OF CLAIMS - 3
